Opinion filed February 26, 2009




                                             In The


   Eleventh Court of Appeals
                                         ____________

                                    No. 11-09-00012-CV
                                        __________

                            CHERYL PRESTON, Appellant

                                               V.

                  TEXAS HEALTH ENTERPRISES, INC. D/B/A
                    DEERINGS NURSING HOME, Appellee


                           On Appeal from the 244th District Court

                                      Ector County, Texas

                               Trial Court Cause No. C-102,500


                            MEMORANDUM OPINION
        The trial court signed the judgment on October 28, 2008. A motion for new trial was not
filed. On January 6, 2009, Cheryl Preston filed a pro se notice of appeal. We dismiss for want of
jurisdiction.
        The clerk of this court advised the parties that it appeared an appeal had not been timely
perfected and directed Preston to respond showing grounds for continuing the appeal. Preston has
filed several documents in response. On February 11, 2009, Preston filed a motion to forgive the
tardiness of her appeal.
       Pursuant to TEX . R. APP . P. 26.1, the notice of appeal was due to be filed on or before
December 1, 2008. To secure an extension of time to perfect the appeal, both the notice of appeal
and a motion were due to be filed on or before December 16, 2008. TEX . R. APP . P. 26.3. Preston’s
notice of appeal was not filed until seventy days after the judgment was signed. Her letters, motion,
and other documents do not comply with the requirements of Verburght v. Dorner, 959 S.W.2d 615
(Tex. 1997). Therefore, Preston has failed to invoke the jurisdiction of this court.
       The pro se motion is overruled, and the appeal is dismissed.


                                                              PER CURIAM


February 26, 2009
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                 2